Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 17/677,872 filed on 2/22/22. Claims 1 - 20 has been examined.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
4.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
5.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.11,270,539. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below; see the comparison below:
Instant Application
Pat # 11,270,539
A method, comprising: receiving, at a set-back box and from a backend server, a registered mobile device identifier and a low-energv address for a low-energv network of a mobile device, the registered mobile device identifier and low-energy address both being registered as part of a check-in process to a room, wherein the registered mobile device identifier and the low-energy address are received from the backend server and wherein the mobile device identifier and low- enerqy address are stored in a local storaqe of the set-back box; wherein the set-back box is an in-room entertainment component; measuring, by the set-back box over the low-enerqy network and usinq the low-enerqy address from local storaqe, signal strengths to or from the mobile device, from or to the set-back box, respectively; determining, by the set-back box, that the measured signal strengths are greater than a predetermined, minimum threshold, and subsequently detecting a presence of the registered mobile device identifier; and transmitting, by the set-back box, a command to unlock a lock corresponding to the room.
A method, comprising: receiving, at a set-back box and from a backend server, a registered mobile device identifier and a low-energy address for a low-energy network, of a mobile device, the registered mobile device identifier and low-energy address both being registered as part of a check-in process to a room, wherein the registered mobile device identifier and the low-energy address are received from the backend server in a list of a plurality of registered mobile device identifiers and low-energy addresses, wherein the mobile device identifier and low-energy address are stored in a local storage of the set-back box, and wherein each other identifier and low-energy address is associated with each of a plurality of other rooms; wherein the set-back box is an in-room entertainment component; measuring, by the set-back box over the low-energy network and using the low-energy address from the local storage, signal strengths to or from the mobile device, from or to the set-back box, respectively; determining, by the set-back box, that the measured signal strengths are greater than a predetermined, minimum threshold, and subsequently detecting a presence of the registered mobile device identifier; and transmitting, by the set-back box, a command to unlock a lock corresponding to the room.


Even though, it does not specifically disclose having list of plurality of registered mobile device and each other identifier; and the each other identifier and low-energy address is associated with each of a plurality of other rooms. It would have been obvious to one of the ordinary skilled in the art at the time of the filing to system to work with or without different addresses of mobile device in other rooms; since the instant application has registered device for the room is stored. As known in the art each device have different address and memory can store multiple addresses; so the method can work the same way. 

Claim 3 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No.11,270,539.
Instant Application
Pat # 11,270,539
The method of claim 1, wherein the mobile device identifier is a mobile device address.
The method of claim 1, wherein the mobile device identifier is a mobile device address.


Claim 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No.11,270,539.
Instant Application
Pat # 11,270,539
The method of claim 3, wherein the mobile device address is a Bluetooth low energy address.
The method of claim 2, wherein the mobile device address is a Bluetooth low energy address.


Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No.11,270,539.
Instant Application
Pat # 11,270,539
The method of claim 1, wherein the check-in process takes place at a hotel.
The method of claim 1, wherein the check-in process takes place at a hotel.


Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No.11,270,539.
Instant Application
Pat # 11,270,539
The method of claim 1, further comprising: actively scanning, using a scanning processor, signal strengths of identifiers of devices in Bluetooth low energy protocol.
The method of claim 1, further comprising: actively scanning, using a scanning processor, signal strengths of identifiers of devices in Bluetooth low energy protocol.


Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No.11,270,539.
Instant Application
Pat # 11,270,539
The method of claim 1, wherein the presence is detected when signal strengths to and from the mobile device are measured as greater than a predetermined, minimum threshold.
The method of claim 1, wherein the presence is detected when signal strengths to and from the mobile device are measured as greater than a predetermined, minimum threshold.


Claim 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No.11,270,539.
Instant Application
Pat # 11,270,539
The method of claim 7, wherein the signal strengths are implemented as received signal strength indicator (RSSI) levels.
The method of claim 6, wherein the signal strengths are implemented as received signal strength indicator (RSSI) levels.


Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No.11,270,539.
Instant Application
Pat # 11,270,539
The method of claim 1, wherein the received mobile device identifier and low-enerv address are encrypted. 
The method of claim 1, wherein the received mobile device identifier and low-energy address are encrypted.


Claim 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No.11,270,539.
Instant Application
Pat # 11,270,539
The method of claim 1, further comprising: receiving customization parameters associated with the registered mobile device identifier and subsequently performing actions corresponding to the customization parameters.
The method of claim 1, further comprising: receiving customization parameters associated with the registered mobile device identifier and subsequently performing actions corresponding to the customization parameters.


Claim 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No.11,270,539.
Instant Application
Pat # 11,270,539
The method of claim 1, wherein the command for the entrance lock to open includes a command to automatically open the entrance door.
The method of claim 1, wherein the command for the entrance lock to open includes a command to automatically open the entrance door.


Claim 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No.11,270,539.
Instant Application
Pat # 11,270,539
The method of claim 1, further comprising: receiving a second mobile device identifier and a second low-energv address and storin the second mobile device identifier and second low-energv address in the local storace; utilizing the second mobile device identifier and second low-energy address from the local storage to detect a presence of the second mobile device; transmitting, in response to the detection of the presence of the second mobile device, a command to unlock the entrance lock of the room.
The method of claim 1, further comprising: receiving a second mobile device identifier and a second low-energy address and storing the second mobile device identifier and second low-energy address in the local storage; utilizing the second mobile device identifier and second low-energy address from the local storage to detect a presence of the second mobile device; transmitting, in response to the detection of the presence of the second mobile device, a command to unlock the entrance lock of the room.


7.	Claim 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No.11,270,539. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below; see the comparison below:
Instant Application 
Pat # 11,270,539
A method, comprising: receiving, at a backend server, a siqnal indicatin the reqistration of a mobile device identifier and a low-energv address for a low-energy network of a mobile device, 
A method, comprising: receiving, at a backend server, a signal indicating the registration of a mobile device identifier and a low-energy address for a low-energy network of a mobile device, as part of a check-in process to a room; receiving, at the backend server, the mobile device identifier and the low-energy address of the mobile device; pushing, by the backend server, the registered mobile device identifier and the low-energy address in a list of a plurality of registered mobile device identifiers and low-energy addresses, each other identifier and low-energy address associated with a plurality of other rooms, to a set-back inside the room, wherein the set-back box is configured to store the registered mobile device identifier and the low-energy address in a local storage to detect a presence of the registered mobile device identifier over the low-energy network and using the low-energy address from the local storage and wherein the set-back box is an in-room entertainment component; in response to the presence of the registered mobile device identifier being detected, transmitting a command for delivery at a lock controlling processor, from the set-back box to unlock an entrance lock of the room; and causing, by the command, transmitting, from the lock controlling processor, a command for the entrance lock to open.


Even though, it does not specifically disclose having list of plurality of registered mobile device and each other identifier; and the each other identifier and low-energy address is associated with each of a plurality of other rooms. It would have been obvious to one of the ordinary skilled in the art at the time of the filing to system to work with or without different addresses of mobile device in other rooms; since the instant application has registered device for the room is stored. As known in the art each device have different address and memory can store multiple addresses; so the method can work the same way. 

Claim 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No.11,270,539.
Instant Application
Pat # 11,270,539
The method of claim 14, wherein the set-back box is Bluetooth low energy (BLE) enabled and actively scans identifiers from BLE-enabled mobile devices.
The method of claim 12, wherein the set-back box is Bluetooth low energy (BLE) enabled and actively scans identifiers from BLE-enabled mobile devices.


Claim 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No.11,270,539.
Instant Application
Pat # 11,270,539
The method of claim 14, further comprising: receiving a request to enable a second mobile device identifier to unlock the entrance lock; pushing the second mobile device identifier and a second low-energv address to the set- back box for the local storage, causing the set-back box to detect presence of the second mobile device identifier; receiving, in response to the detection of the presence of the second mobile device identifier, a command, at the lock controlling processor, from the set-back box, to unlock the entrance lock of the room; and transmitting, from the lock controlling processor, a command for the entrance lock to open.
The method of claim 12, further comprising: receiving a request to enable a second mobile device identifier to unlock the entrance lock; pushing the second mobile device identifier and a second low-energy address to the set-back box for the local storage, causing the set-back box to detect presence of the second mobile device identifier; receiving, in response to the detection of the presence of the second mobile device identifier, a command, at the lock controlling processor, from the set-back box, to unlock the entrance lock of the room; and transmitting, from the lock controlling processor, a command for the entrance lock to open.


8.	Claim 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No.11,270,539. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below; see the comparison below:
Instant Application 
Pat # 11,270,539
A method, comprising: receiving, at a set-back box and from a backend server, a registered mobile device identifier and a low-enerqv address for a low-enerqv network of a mobile device, the registered mobile device identifier and low-enerv address both being registered as part of a check-in process to a room, wherein the registered mobile device identifier and the low-energy address are received from the backend server, wherein the mobile device identifier and low- energv address are stored in a local storage of the set-back box; wherein the set-back box is an in-room entertainment component; measuring, by the set-back box and over the low-energv network and usin the low- energy address from the local storage, signal strengths to or from the mobile device, from or to the set-back-box, respectivelv; determining, by the set-back box, that the measured signal strengths are greater than a predetermined, minimum threshold, thereby detecting a presence of the registered mobile device identifier; and transmitting, by the set-back box, a customization command to confiqurable objects in the room, based on registered mobile device identifier.
A method, comprising: receiving, at a set-back box and from a backend server, a registered mobile device identifier and a low-energy address for a low-energy network, of a mobile device, the registered mobile device identifier and low-energy address both being registered as part of a check-in process to a room, wherein the registered mobile device identifier and the low-energy address are is received from the backend server in a list of a plurality of registered mobile device identifiers and low-energy addresses, wherein the mobile device identifier and low-energy address are stored in a local storage of the set-back box, and wherein each other identifier and low-energy address is associated with each of a plurality of other rooms; wherein the set-back box is an in-room entertainment component; measuring, by the set-back box over the low-energy network and using the low-energy address from the local storage, signal strengths to or from the mobile device, from or to the set-back box, respectively; determining, by the set-back box, that the measured signal strengths are greater than a predetermined, minimum threshold, and subsequently detecting a presence of the registered mobile device identifier; and transmitting, by the set-back box, a customization command to configurable objects in the room, based on registered mobile device identifier.


Even though, it does not specifically disclose having list of plurality of registered mobile device and each other identifier; and the each other identifier and low-energy address is associated with each of a plurality of other rooms. It would have been obvious to one of the ordinary skilled in the art at the time of the filing to system to work with or without different addresses of mobile device in other rooms; since the instant application has registered device for the room is stored. As known in the art each device have different address and memory can store multiple addresses; so the method can work the same way. 

Claim 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No.11,270,539.
Instant Application
Pat # 11,270,539
The method of claim 18, wherein the customization command is a notification that another identifier has entered or exited the room.
The method of claim 15, wherein the customization command is a notification that another identifier has entered or exited the room.


Claim 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No.11,270,539.
Instant Application
Pat # 11,270,539
The method of claim 18, further comprising: receiving, from the mobile device, a specific signal, wherein the specific signal is in accordance with a proprietary protocol, supported by an application program interface executed by the mobile device; and performing one or more predetermined actions based on the specific signal.
The method of claim 15, further comprising: receiving, from the mobile device, a specific signal, wherein the specific signal is in accordance with a proprietary protocol, supported by an application program interface executed by the mobile device; and performing one or more predetermined actions based on the specific signal.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632